Citation Nr: 1714755	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  17-12 379	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from July 1952 until December 1954.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 determination of the Department of Veterans Affairs (VA) Evidence Intake Center in Newnan, Georgia.  Jurisdiction of the matter resides with the VA Regional Office (RO) in Denver, Colorado.

The Veteran also timely appealed the March 2015 denial of entitlement to service connection for tinnitus.  In a February 2017 rating decision, the RO granted entitlement to service connection for tinnitus.  The Veteran has not expressed disagreement with the effective date or evaluation assigned in the February 2017 rating decision.  Thus, that decision represents a full grant as to that benefit sought on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his pending appeal seeking service connection for bilateral hearing loss; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matter of entitlement to service connection for bilateral hearing loss, the criteria for withdrawal of a substantive appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that in a written statement received in April 2017, the Veteran requested that his pending appeal be withdrawn.  Having met the requirements of 38 C.F.R. § 20.204 (2016), the Veteran has withdrawn his substantive appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service-connection for bilateral hearing loss is dismissed.




		
A. ISHIZAWAR
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


